Case 1:19-cv-04291-RLY-TAB Document 98 Filed 03/31/21 Page 1 of 6 PageID #: 779




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

 MICHELLE FITZGERALD,                              )
                                                   )
                             Plaintiff,            )
                                                   )
                        v.                         )     No. 1:19-cv-04291-RLY-TAB
                                                   )
 RONCALLI HIGH SCHOOL, INC. and                    )
 ROMAN CATHOLIC ARCHDIOCESE OF                     )
 INDIANAPOLIS, INC.,                               )
                                                   )
                             Defendants.           )

 ENTRY ON DEFENDANTS' MOTION FOR JUDGMENT ON THE PLEADINGS

        Michelle Fitzgerald, Plaintiff, sued Roncalli High School and the Roman Catholic

 Archdiocese of Indianapolis, Defendants, after Defendants declined to renew her

 employment contract upon learning of her marriage to another woman. Fitzgerald

 brought claims of discrimination, retaliation, and hostile work environment under Title

 VII, retaliation under Title IX, and Indiana state law claims of tortious interference with a

 contractual relationship and tortious interference with a business relationship. She asserts

 the state law claims against the Archdiocese only.

        This case presents virtually identical issues to those presented in another case in

 this court, Starkey v. Roncalli High School, Inc. and the Roman Catholic Archdiocese of

 Indianapolis, Inc., No. 1:19-cv-03153-RLY-TAB, namely the extent to which civil rights

 laws apply to religious institutions. The court recently granted in part and denied in part

 Defendants' motion for judgment on the pleadings in Starkey. See id. (Filing No. 93).

 Because this motion presents the same arguments and issues as those addressed in this

                                               1
Case 1:19-cv-04291-RLY-TAB Document 98 Filed 03/31/21 Page 2 of 6 PageID #: 780




 court's entry in Starkey, the court incorporates the reasoning and conclusions from that

 motion. Defendants' motion is, therefore, GRANTED in part and DENIED in part.

        I.     Background

        The following facts are taken from Fitzgerald's Complaint, which the court accepts

 as true at this stage of the litigation. Bishop v. Air Line Pilots Ass'n, Int'l, 900 F.3d 388,

 400 (7th Cir. 2018). Roncalli is a Catholic school in Indianapolis, Indiana, and it is

 operated under the guidance and supervision of the Roman Catholic Archdiocese of

 Indianapolis. (Filing No. 1, Compl. ¶ 15). Fitzgerald worked at Roncalli, primarily as a

 Guidance Counselor and Co-Director of Guidance, from 2004-2019. (Filing No. 1,

 Complaint ¶ 27-28). Her employment contract was subject to renewal on an annual basis.

 (Id. ¶ 29). A few years ago, the Archdiocese directed Roncalli to implement uniform

 "morals clauses" in its employee contracts. (Id. ¶ 49).

        In 2017, the Archdiocese and Roncalli replaced the standard employment contract

 with a "School Guidance Counselor Ministry Contract" and an "Archdiocese of

 Indianapolis Ministry Description" for school guidance counselors. (Id. ¶ 50; Filing No.

 42-2, School Guidance Counselor Ministry Contract, "Contract"; Filing No. 42-3,

 Archdiocese of Indianapolis Ministry Description, "Job Description"). The Job

 Description specified that "[a]s role models for students, the personal conduct of every

 school guidance counselor . . . must convey and be supportive of the teachings of the

 Catholic Church," which includes "the belief that all persons are called to respect human

 sexuality and its expression in the Sacrament of Marriage as a sign of God's love and

 fidelity to His Church." (Job Description ¶ V). Accordingly, an employee would be in

                                                2
Case 1:19-cv-04291-RLY-TAB Document 98 Filed 03/31/21 Page 3 of 6 PageID #: 781




 default of her contract if she violated the Church's teachings on marriage. The Contract

 provided:

               6. Defaults. The School Guidance Counselor shall be deemed
               to be in default under this contract in the event of any breach
               of duty hereunder, including, but not limited to the following:
               ...
                      i.     Relationships that are contrary to a valid
                             marriage as seen through the eyes of the Catholic
                             Church; and

                      j.      . . . any personal conduct or lifestyle at variance
                              with the policies of the Archdiocese or the moral
                              or religious teachings of the Roman Catholic
                              Church.

 (Contract, at 2). The Catholic Church instructs that marriage is a "covenant" between a

 "man and a woman." Code of Canon Law, Canon 1055. The Catholic Church also

 believes that homosexual acts are "contrary to natural law" and "do not proceed from a

 genuine affective and sexual complementarity." Catechism of the Catholic Church ¶

 2357. "Under no circumstances can they be approved."1 Id.

        Fitzgerald has been married to a woman since 2014. (Compl. ¶ 51). On August

 10, 2018, Roncalli President Joseph Hollowell and Principal Chuck Weisenbach met with

 Fitzgerald and informed her they knew of her marriage. (Id. ¶ 52). They presented her

 with four options: she could resign, dissolve her marriage, keep quiet until her contract

 was up at the end of year, or she could be fired. (Id. ¶ 53). They explained that her




 1
  The court takes judicial notice of the Code of Canon Law and the Catechism of the Catholic
 Church. Fed. R. Evid. 201.
                                               3
Case 1:19-cv-04291-RLY-TAB Document 98 Filed 03/31/21 Page 4 of 6 PageID #: 782




 marriage violated her employment contract because it was contrary to the teachings of the

 Catholic Church. (Id. ¶ 54).

        Fitzgerald refused to resign, keep quiet, or dissolve her marriage, so Defendants

 placed her on paid administrative leave on August 10, 2018. (Id. ¶ 55-56). On May 2,

 2019, Roncalli informed Fitzgerald that her employment contract, which expired on July

 31, 2019, would not be renewed. (Id. ¶ 66).

        II.    Legal Standard

        A motion for judgment on the pleadings under Rule 12(c) is governed by the same

 standards as a motion to dismiss for failure to state a claim under Rule 12(b)(6). Adams

 v. City of Indianapolis, 742 F.3d 720, 727-28 (7th Cir. 2014). "To survive a motion to

 dismiss, a complaint must 'state a claim to relief that is plausible on its face.'" Ashcroft v.

 Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

 (2007)). A claim is facially plausible "when the plaintiff pleads factual content that

 allows the court to draw the reasonable inference that the defendant is liable for the

 misconduct alleged." Id.

        III.   Discussion

        As mentioned above, Defendants' motion presents the same issues and arguments

 as those presented in Starkey. First, Defendants' argue they are entitled to judgment on

 the pleadings on Fitzgerald's Title VII claims because those claims are barred by § 702(a)

 of Title VII, which provides an exemption for religious institutions. See 42 U.S.C. §

 2000e-1(a). Religious exemptions aside, Defendants next argue that they had a neutral,

 nondiscriminatory reason for their employment decision: Fitzgerald violated her

                                                4
Case 1:19-cv-04291-RLY-TAB Document 98 Filed 03/31/21 Page 5 of 6 PageID #: 783




 employment contract by entering a same sex marriage. Defendants next argue that

 Fitzgerald's Title IX retaliation claim is preempted by Title VII and otherwise barred by

 Title IX's exemption for religious schools. See 20 U.S.C. § 1681(a)(3). Finally,

 Defendants argue Fitzgerald's claims are barred by various First Amendment doctrines:

 the right of religious autonomy, the prohibition on government entanglement in religious

 questions, and the freedom of association.

        Given the factual and legal overlap between this case and Starkey, the court adopts

 the reasoning and conclusions in its entry on Defendants' motion to dismiss in Starkey.

 Specifically, the court concludes that Title VII's religious exemption does not bar

 Fitzgerald's Title VII claims. The exemption prohibits claims of religious discrimination

 against religious employers when the employer favored a coreligionist, but it does not

 allow religious employers to discriminate on the basis of other protected characteristics,

 such as sexual orientation. The court also concludes Fitzgerald has carried her burden of

 pleading sufficient facts to support a plausible claim of a Title VII violation.

        Next, the court concludes that the First Amendment does not bar Fitzgerald's

 claims on the pleadings. It is premature to conclude whether religious autonomy bars

 Fitzgerald's claims because there is a factual dispute regarding Fitzgerald's role at

 Roncalli. It would be similarly premature to dismiss Fitzgerald's claims on excessive

 entanglement grounds because the parties dispute what Fitzgerald's role as a guidance

 counselor entailed. As for freedom of association, the court concludes that it is

 inapplicable in the employment context.



                                               5
Case 1:19-cv-04291-RLY-TAB Document 98 Filed 03/31/21 Page 6 of 6 PageID #: 784




        Finally, the court concludes Fitzgerald's Title IX retaliation claim is preempted by

 Title VII. The court, therefore, need not consider whether Title IX's exemption for

 religious schools applies.

        IV.    Conclusion

        The court concludes that Title VII's religious exemption does not bar Fitzgerald's

 Title VII claims. The court also concludes that Fitzgerald has alleged sufficient facts to

 support her Title VII claims of sexual orientation discrimination, retaliation, and hostile

 work environment. But it is premature to conclude whether the First Amendment bars

 Fitzgerald's claims. Finally, the court agrees with Defendants that Title VII preempts

 Fitzgerald's retaliation claim under Title IX.

        Accordingly, Defendants' Motion for Judgment on the Pleadings (Filing No. 41) is

 GRANTED in part and DENIED in part.

 SO ORDERED this 31st day of March 2021.




                                            s/RLY




 Distributed Electronically to Registered Counsel of Record.




                                                  6
